Order filed August 10, 2021.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-21-00435-CV
                                   ____________

            UNION PACIFIC RAILROAD COMPANY, Appellant

                                        V.

                    EDGAR HARRISON, ET AL, Appellees


                    On Appeal from the 215th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2021-22019

                                   ORDER

      This is an accelerated interlocutory appeal from an order signed June 28,
2021. The notice of appeal was due July 19, 2021. See Tex. R. App. P. 26.1(b).
Appellant, however, filed the notice of appeal on August 2, 2021, a date within 15
days of the due date for the notice of appeal. A motion for extension of time is
necessarily implied when the perfecting instrument is filed within 15 days of its
due date. Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997). Appellant did not
file a motion to extend time to file the notice of appeal. While an extension may be
implied, appellant is still obligated to come forward with a reasonable explanation
to support the late filing. See Miller v. Greenpark Surgery Center Assocs., Ltd.,
974 S.W.2d 805, 808 (Tex. App.—Houston [14th Dist.] 1998, no pet.).
      Accordingly, we ORDER appellant to file a proper motion to extend time to
file the notice of appeal on or before 10 days after the date of this order. See Tex.
R. App. P. 26.3;10.5(b). If appellant does not comply with this order, we will
dismiss the appeal. See Tex. R. App. P. 42.3.



                                  PER CURIAM


Panel Consists of Justices Jewell, Spain, and Wilson.